Citation Nr: 1213346	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-44 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 2002) with implementing regulations at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of VCAA. See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board need not consider the question of VCAA compliance since there is no detriment to the appellant as a result of any VCAA deficiencies in view of the fact that the full benefit sought by the Veteran as to the issue is being granted by this decision of the Board.  The RO will have the opportunity to address the issues of the appropriate disability rating and effective date of the award at the time it implements the Board's decision.  See Dingess, supra.  At this time, any defect is harmless error.

II.  Law and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim. The laws and regulations do not require inservice complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court: 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post - service test results meeting the criteria of 38 C.F.R. § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary). 

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Every reasonable doubt shall be resolved in favor of the veteran.  38 C.F.R. § 3.102 (2011).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson,  21 Vet. App. 120, 123, 124-5 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions; an examination is adequate when based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation). 

As a starting point, the Board concedes that the Veteran was exposed to hazardous jet engine noise while serving in the United States Air Force from March 1954 to May 1957.  In this regard, there are the Veteran's credible statements and hearing testimony asserting that he served as a navigator bombardier and was subjected to loud noise from 4 engine jet bomber.  This is consistent with his service personnel record (DD Form 214) showing that his specialty title was that of an "acft obsr-nav bmb".  The Veteran has asserted that the noise in service was so bad that during routine flight operations the whole flight crew would have splitting headaches and near deafness for several hours after the flight was complete.  He said during that time he was never issued hearing protection.  Also, as the Veteran is neither claiming service connection for a combat-related injury nor does the evidence suggest such an injury, the provisions under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not apply.

The Board also finds that the Veteran currently meets the regulatory hearing thresholds for impaired hearing in both ears under 38 C.F.R. § 3.385.  The private graph audiogram, dated in November 2000, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
70
65
LEFT
25
20
45
70
65


A private graph audiogram, dated in November 2005, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
55
65
LEFT
35
30
55
55
55

On the authorized VA audiological evaluation in July 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
65
70
LEFT
25
35
60
65
70

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 80 percent in the left ear.

While the Board acknowledges the Veteran's present bilateral hearing loss disability, this disability was not shown in service.  In this regard, the Board notes that unfortunately most of the Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, MO, in 1973.  However, the Veteran's April 1957 separation examination report is available and shows that he had normal hearing.  That is, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
5
LEFT
0
5
5
5
0

Regardless, the Veteran is not claiming that his hearing loss began in service.  Rather, he testified in February 2012 that he began discovering hearing problems around 1970.  He said he was doing interview and holding hearings at work at that time and had to keep asking people to repeat themselves.  As noted above, the earliest audiological findings showing bilateral hearing loss disability is the November 2000 private graph audiogram.  Accordingly, further consideration of this claim under the provisions of 38 C.F.R. § 3.303(b) for the showing of chronic disease in service or a showing of continuity of symptomatology after discharge, or under the provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, for presumptive service connection is not necessary in light of evidence that supports the grant of service connection for bilateral hearing loss under the provisions of 38 C.F.R. § 3.303(d).

In regard to nexus evidence, there is evidence that both supports and negates a link between the Veteran's postservice bilateral hearing loss and service.  38 C.F.R. § 3.303(d).  The evidence that supports a nexus includes a letter from Sheila M. Rice, M.D., a family internist, who relayed the Veteran's history of noise exposure in service as a navigator bombardier flying K-36 in Korean and RB-45 in Japan.  He said that the RB-45 was a first generation 4 engine jet bomber and was devoid of any noise muffling engineering.  He added that the use of ear protection was not used.  He further reported the Veteran's postservice occupation as a Federal Investigator.  Based on his evaluation of the Veteran and history, he opined with a reasonable degree of medical certainty that the Veteran's present hearing loss was directly related to military service while serving on aircraft as a member of the flight crew, particularly as the navigator.  There are also private audiological records from Dr. Fine, an otolaryngologist from the Cleveland Clinic Foundation, Head and Neck Institute, dated in October 2006.  Dr. Fine reported that the Veteran had a significant history of noise exposure during service and enclosed the November 2005 audiogram which he said showed a bilateral moderate to severely sloping sensorineural hearing loss slightly worse in the left ear than the right. 

The negative evidence consists of a July 2007 VA audiological examination report containing the examiner's opinion that it is less likely as not that the Veteran's hearing loss is a result of exposure to noise in military service.  The examiner stated that a hearing test upon his release from active service in 1957 showed normal hearing bilateral from 250 through 6000 hertz.  Although this examiner, like Dr. Fine, provided a history of the Veteran's noise exposure prior to service, in service, and after service, he did not provide any rational for his negative nexus opinion. That is, he did not explain why, in light of the Veteran's noise exposure history in service and lack of noise exposure following service, his bilateral hearing loss was less likely than not related to service.  It should be kept in mind, as noted above, that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require inservice complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the July 2007 VA examiner 's opinion is of diminished probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), supra, Stefl v. Nicholson,  21 Vet. App. 120, 123, 124-5 (2007), supra; Guerrieri v. Brown, 4 Vet. App. 467 (1993), supra.

Inasmuch as the probative medical evidence in this case relates the Veteran's bilateral hearing loss to noise exposure in service, the Board finds that the preponderance of the evidence favors granting the Veteran's claim of entitlement to service connection for this disability.  Accordingly, the Veteran's claims of entitlement to service connection for bilateral hearing loss disability is granted.  38 C.F.R. §§ 3.303, 3.385.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


